NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Upon entry of the amendment claims 1-12 are pending. Amendment has overcome rejections under 35 USC 112(b). Amendment and arguments have overcome rejections under 35 USC 103.

Claim Interpretation
Page 8 lines 14-16 of the present disclosure state “Here, ‘substantially no escape face is present on the side of the cutting blade’ means that the escape gradient on the side surface is 0            
                °
            
         or greater and 0.15            
                °
            
         or less.” The limitation “a side surface of the cutting blade is substantially free of an escape face”, recited in claim 2, will therefore be interpreted as requiring at least one side surface of the cutting blade to have an escape angle of 0            
                °
            
         or greater and 0.15            
                °
            
         or less. Note that absent some definitive establishment of limitation bounds, “substantially free” would be a relative term which would render the claim indefinite. Further, the present disclosure identifies “escape surface” as equivalent to the relief surface familiar to one of skill in the art (page 9 lines 13-19). 
In response to interpretation of “positioning mechanism for positioning a shaft center of the green compact” under 35 USC 112(f) set forth in the office action dated November 2, 2021, applicant requests withdrawal of the interpretation on grounds that “claims 11-12 that respectively correspond to claims 4-5 and clearly do not invoke 35 U.S.C. 112(1) are added” in remarks filed January 6, 2022. As claims 4 and 5 do not depend on either of claims 11 and 12, and “positioning mechanism for positioning a shaft center of the green compact” as currently recited in claims 4 and 5 still meets all prongs of the three-prong test for interpretation under 35 USC 112(f), the interpretation of the limitation “positioning mechanism for positioning a shaft center of the green compact” recited in claims 4 and 5 under 35 USC 112(f) is maintained. See below.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning mechanism for positioning a shaft center of the green compact” recited in claims 4 and 5. The limitation “positioning mechanism for positioning a shaft center of the green compact” recites a term used as a substitute for means “mechanism”; modifies the term with functional language “for positioning a shaft center of the green compact”, and lacks further structure for performing the positioning function. Identifying the mechanism as a positioning mechanism defines the function of the mechanism without providing structure of the mechanism. From paragraphs [0056-57] of the present disclosure, the positioning mechanism will be interpreted as a shaft and nut of which the shaft is structurally capable of passing through a shaft hole of the green compact or as a clamping portion or as an in-line portion structurally capable of grasping an outer peripheral surface of the green compact.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments, see the argument regarding the limitation “a groove part having a groove width of 1.0 mm or less, the groove part having a groove depth of 2 mm or more”, filed June 3, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 over Kadokura (JP-2010150567-A) in view of Onodera (US 10960633) has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-10 directed to an invention non-elected without traverse.  Accordingly, claims 6-10 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Please cancel claims 6-10. 

Reasons for Allowance
Claims 1-5 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method for manufacturing a sintered component comprising steps of making a green compact having a relative density of at least 88% by compression-molding a base powder containing a metal powder into a metallic die; machining, with a cutting tool, the green compact so that the green compact has a groove part having a groove width of 1.0 mm or less, that same groove part having a groove depth of 2 mm or more; and sintering the green compact that has the groove part after the step of machining the green compact. Claim 1 is thereby limited to a process of making a green compact of a particular relative density by compression molding, machining the green compact so that the green compact has a groove part which meets specific geometric limitations on both a width and depth, the machining step in some way being performed with a cutting tool, and claim 1 requires sintering the green compact, the sintering step occurring some time after the machining step.
The closest prior art of record Kadokura (JP-2010150567-A) in view of Onodera (US10960633) was applied to meet limitations of previously presented claim 1. Kadokura in view of Onodera renders obvious sintering and several component features of present claim 1; however, the groove part having some groove width of 0.4 mm or less disclosed by Kadokura (claim 3, [0009]) was previously relied upon to meet the presently claimed groove part width limitation. Kadokura does not disclose that the very same groove part having a groove depth of 2 mm or more, and considering the overall disclosure and the figures presented by Kadokura, it is unlikely that one of ordinary skill in the art would arrive at a process meeting that process recited in the present claim 1 for which a groove part must have both a groove width of 1.0 mm or less and a groove depth of 2 mm or more. Onodera was not relied upon to meet groove geometry and would not render the presently recited groove geometry limitations obvious.
Claims 2-5 and 11-12 depend on claim 1 and therefore incorporate the limitations recited in claim 1 and define over the prior art for the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736